      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1 of
                                                                   1 of
                                                                      1919




            TERRIN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

TERRY FABRICANT, on behalf of             :
himself and others similarly situated,    : CIVIL ACTION FILE NO.
                                          :
      Plaintiff,                          :
                                          :
v.                                        : COMPLAINT – CLASS ACTION
                                          :
PRIORITY PAYMENT SYSTEMS                  :
HOLDINGS, LLC, PRIORITY                   : JURY TRIAL DEMANDED
PAYMENT SYSTEMS, LLC, BRIAN               :
JENKINS, and ASSISTED                     :
ALTERNATIVE MERCHANT                      :
STRATEGIES LLC,                           :
                                          :
      Defendants.                         :
                                          :
                                          /

                              Preliminary Statement

      1.     Plaintiff Terry Fabricant (“Plaintiff” or “Mr. Fabricant”) brings this

action to enforce the consumer-privacy provisions of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745

(2012).
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 2 of
                                                                   2 of
                                                                      1919




      2.     Mr. Fabricant alleges that Priority Payment Systems, LLC (“Priority

Payment”) along with its parent holding company, Priority Payment Systems

Holdings, LLC (“Priority Holdings”) commissioned automated telemarketing calls

to Mr. Fabricant and other putative class members without their prior express

written consent.

      3.     These calls were made pursuant to an arrangement between Priority

Payment and Assisted Alternative Merchant Strategies LLC (“Merchant

Strategies”), a vendor for Priority Payment and its telemarketer, Mr. Brian Jenkins,

who operated the automatic telephone dialing equipment.

      4.     Mr. Fabricant and putative class members never consented to receive

these calls. Because telemarketing campaigns generally place calls to hundreds of

thousands or even millions of potential customers en masse, Mr. Fabricant brings

this action on behalf of a proposed nationwide class of other persons who received

illegal telemarketing calls from or on behalf of Priority Payment and Priority

Holdings.

      5.     A class action is the best means of obtaining redress for the

Defendants’ wide-scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.


                                          2
       Case
        Case1:18-mi-99999-UNA
              1:18-cv-05336-SCJ Document
                                 Document3763
                                          1 Filed
                                               Filed
                                                   11/20/18
                                                     11/20/18Page
                                                               Page
                                                                  3 of
                                                                    3 of
                                                                       1919




                                          Parties

       6.     Plaintiff Terry Fabricant currently resides in Southern California.

       7.     Defendant Priority Payment Systems, LLC is a domestic limited

liability company with its principal place of business at 2001 Westside Parkway,

Suite 155, Alpharetta, GA, 30004.

       8.     Defendant Priority Payment Systems Holdings, LLC is a domestic

limited liability company with wits principal place of business at 2001 Westside

Parkway, Suite 155, Alpharetta, GA, 30004.

       9.     Defendant Brian Jenkins is an individual residing in New Jersey. Mr.

Jenkins engaged in nationwide automated telemarketing on behalf of Priority

Payment for Merchant Strategies, including in this District. Mr. Jenkins also

entered into an agreement with Priority Payment on behalf of Merchant Strategies

in this District.

       10.    Defendant Assisted Alternative Merchant Strategies LLC is a New

York limited liability company with offices at 110 Wall Street in New York, NY

10005. Merchant Strategies engaged in nationwide automated telemarketing on

behalf of Priority Payment, including in this District and entered into a contract

with Priority Payment in this District.




                                            3
        Case
         Case1:18-mi-99999-UNA
               1:18-cv-05336-SCJ Document
                                  Document3763
                                           1 Filed
                                                Filed
                                                    11/20/18
                                                      11/20/18Page
                                                                Page
                                                                   4 of
                                                                     4 of
                                                                        1919




                                 Jurisdiction & Venue

      11.      This Court has subject matter jurisdiction under the Class Action

Fairness Act of 2005 (“hereinafter referred to as CAFA”), codified as 28 U.S.C. §

1332(d)(2). The matter in controversy exceeds $5,000,000, in the aggregate,

exclusive of interest and costs, as each member of the proposed Class of at least tens

of thousands is entitled to up to $1,500.00 in statutory damages for each call that has

violated the TCPA. Further, Plaintiff alleges a nationwide class, which will result in

at least one Class member from a different state.

      12.      The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

      13.      The Court has personal jurisdiction over Priority Payment and Priority

Holdings because of their registration with the State of Georgia. In addition, both

Priority Payment and Priority Holdings maintain their principal place in Georgia.

      14.      The Court has personal jurisdiction over Mr. Jenkins and Merchant

Strategies because they engaged in nationwide telemarketing conduct, including into

this District. Furthermore, they both entered into a contractual relationship with

Priority Payments in this District.

      15.      Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as


                                            4
        Case
         Case1:18-mi-99999-UNA
               1:18-cv-05336-SCJ Document
                                  Document3763
                                           1 Filed
                                                Filed
                                                    11/20/18
                                                      11/20/18Page
                                                                Page
                                                                   5 of
                                                                     5 of
                                                                        1919




the automated calls were commissioned into this District and because the

Defendants reside in this District.

                                  TCPA Background

        16.     In 1991, Congress enacted the TCPA to regulate the explosive growth

 of the telemarketing industry. In so doing, Congress recognized that

 “[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]”

 Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991)

 (codified at 47 U.S.C. § 227).

 The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

        17.     The TCPA makes it unlawful “to make any call (other than a call

 made for emergency purposes or made with the prior express consent of the called

 party) using an automatic telephone dialing system or an artificial or prerecorded

 voice … to any telephone number assigned to a … cellular telephone service.” See

 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

 persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

 § 227(b)(3).

        18.     According to findings by the Federal Communication Commission

 (“FCC”), the agency Congress vested with authority to issue regulations

 implementing the TCPA, such calls are prohibited because, as Congress found,


                                            5
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 6 of
                                                                   6 of
                                                                      1919




automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      19.    The FCC also recognized that “wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.” In re

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

      20.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls
      must be signed and be sufficient to show that the consumer: (1)
      received “clear and conspicuous disclosure” of the consequences of
      providing the requested consent, i.e., that the consumer will receive
      future calls that deliver prerecorded messages by or on behalf of a
      specific seller; and (2) having received this information, agrees
      unambiguously to receive such calls at a telephone number the
      consumer designates.[] In addition, the written agreement must be
      obtained “without requiring, directly or indirectly, that the agreement
      be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

      21.    The TCPA provides for individual liability when an agent or

employee directly participated in, or personally authorized, the violative conduct.



                                           6
         Case
          Case1:18-mi-99999-UNA
                1:18-cv-05336-SCJ Document
                                   Document3763
                                            1 Filed
                                                 Filed
                                                     11/20/18
                                                       11/20/18Page
                                                                 Page
                                                                    7 of
                                                                      7 of
                                                                         1919




         22.   This is consistent with the general tort principle that corporate officers

or agents are personally liable for those torts which they personally commit, or

which they inspire or participate in, even though performed in the name of an

artificial body.

         23.   Here, Mr. Jenkins operated the automatic telephone dialing equipment

that made calls to the Plaintiff and to the putative class members.



                                  Factual Allegations

Priority Holdings Is Liable For Illegal Telemarketing Conducted By Or On Behalf
Of Priority Payment

         24.   Priority Holdings owns and controls Priority Payment.

         25.   Priority Holdings’ officers and directors direct and control the

business strategy and daily operations of Priority Payment and exert operational

control over Priority Payment.

         26.   Priority Holdings’ officers and directors direct and control Priority

Payment’s sales and marketing strategy, including the use of illegal telemarketing

calls.

         27.   On information and belief, Priority Holdings and Priority Payment

arbitrarily allocate funds between and amongst themselves. Priority Holdings pays



                                            7
       Case
        Case1:18-mi-99999-UNA
              1:18-cv-05336-SCJ Document
                                 Document3763
                                          1 Filed
                                               Filed
                                                   11/20/18
                                                     11/20/18Page
                                                               Page
                                                                  8 of
                                                                    8 of
                                                                       1919




routine expenses for Priority Payment, performs accounting services for Priority

Payment, and reports Priority Payment’s earnings and losses to its shareholders.

       28.    Further, Priority Holdings and Priority Payment share assets,

revenues, and access to capital.

       29.    Priority Holdings and Priority Payment manifest a unity of business

interest and operate under the single trade name, Priority Payment.

       30.    Priority Payment manifests no separate corporate interests of its own

and functions solely to achieve the business purposes and strategy of Priority

Holdings.

       31.    Priority Payment performs services sufficiently important to Priority

Holdings that absent Priority Payment, Priority Holdings would perform those

services itself.

Call to Mr. Fabricant

       32.    Mr. Fabricant is a “person” as defined by 47 U.S.C. § 153(39).

       33.    Mr. Fabricant’s telephone number, (818) 266-XXXX, is registered to

a cellular telephone service.

       34.    Mr. Fabricant has also placed this telephone number on the National

Do Not Call Registry.

       35.    Mr. Fabricant was called by Mr. Jenkins on September 24, 2018.


                                          8
       Case
        Case1:18-mi-99999-UNA
              1:18-cv-05336-SCJ Document
                                 Document3763
                                          1 Filed
                                               Filed
                                                   11/20/18
                                                     11/20/18Page
                                                               Page
                                                                  9 of
                                                                    9 of
                                                                       1919




       36.     When Mr. Fabricant answered the call, there was a distinctive click

and a pause.

       37.     This click and pause is a telltale sign of a predictive dialer.

       38.     The click and pause signifies the algorithm of the predictive dialer

operating, the predictive dialer dials thousands of numbers at once, and only

transfers the call to a live agent once a human being is on the line.

       39.     As a result, the telemarketing activity shifts the burden of wasted time

to call recipients.

       40.     A predictive dialer is an ATDS as that term is defined by the TCPA.

       41.     Because of the predictive dialer, Mr. Fabricant said “hello” several

times and then finally a live person came on the line.

       42.     Eventually, Mr. Jenkins appeared on the telephone line and using a

scripted sales pitch, asked Mr. Fabricant if he wanted to switch payment

processing companies.

       43.     Mr. Jenkins then sent an e-mail to Mr. Fabricant that stated:

               Good Afternoon Terry,

               Like I told Tracey on the phone, my company has a great
               relationship with Priority Payment Systems. All we need
               is a monthly cc processing statement and I will be able to
               beat your current rate. I am going to give the owner,
               Douglas Mocik 732-372-0470 your number as well, he is


                                             9
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1010
                                                                    of of
                                                                       1919




              going to reach out to you.
      44.     The “Douglas Mocik” mentioned in the e-mail is an employee of

Priority Payment, as the calls made by Mr. Jenkins were made to sell Priority

Payment goods and services.

      45.     In fact, Mr. Mocik himself then sent an e-mail directly to Mr.

Fabricant which stated, “As Brian mentioned, we would like the opportunity to

review a recent processing statement for you…is there a time for us to speak?”.

      46.     Mr. Fabricant was not interested, and so he did not respond.

      47.     Mr. Fabricant is not a customer of any of the Defendants and has not

consented to receive telemarketing calls prior to the receipt of these calls.

      48.     Unfortunately, Mr, Fabricant’s experience with Priority Payment is

not unique.

      49.     In fact, the website NomoRobo, awarded and recognized by the

Federal Trade Commission for its work identifying spam callers, has marked calls

from this number as spam robo calls. See https://www.nomorobo.com/lookup/646-

866-6910 (Last Visited November 14, 2018).

      50.     Other call recipients have also complained about calls from this

number. See http://no-more-calls.com/646-866-6910/ (“Based on the 28+

complaints we found online, it’s probably a scam.”) (Last Visited


                                           10
     Case
      Case1:18-mi-99999-UNA
            1:18-cv-05336-SCJ Document
                               Document3763
                                        1 Filed
                                             Filed
                                                 11/20/18
                                                   11/20/18Page
                                                             Page
                                                                1111
                                                                   of of
                                                                      1919




November 14, 2018); https://www.showcaller.global/us/+16468666910 (“Around

100% of people reported it as "Spam". 646-866-6910 is located in United

States…646-866-6910 has been searched 66 times and reported 17 times.”) (Last

Visited November 14, 2018).

      51.    Mr, Fabricant and the other call recipients were harmed by these calls.

They were temporarily deprived of legitimate use of their phones because the

phone line was tied up during the telemarketing calls and their privacy was

improperly invaded. Moreover, these calls injured Mr. Fabricant and the other call

recipients because they were frustrating, obnoxious, annoying, were a nuisance and

disturbed the solitude of Mr. Fabricant and the class.


        Priority Payment’s Liability for Merchant Strategies’ Conduct

      52.    For more than twenty years, the FCC has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears

ultimate responsibility for any violations.” In re Rules & Regulations Implementing

the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd

12391, 12397 (¶ 13) (1995).

      53.    In its January 4, 2008 ruling, the FCC likewise held that a company

on whose behalf a telephone call is made bears the responsibility for any



                                         11
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1212
                                                                    of of
                                                                       1919




violations. Id. (specifically recognizing “on behalf of” liability in the context of an

autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

      54.    In fact, the Federal Communication Commission has instructed that

sellers such as Priority Payment may not avoid liability by outsourcing

telemarketing to third parties, such as Merchant Strategies:

      [A]llowing the seller to avoid potential liability by outsourcing its
      telemarketing activities to unsupervised third parties would leave
      consumers in many cases without an effective remedy for
      telemarketing intrusions. This would particularly be so if the
      telemarketers were judgment proof, unidentifiable, or located outside
      the United States, as is often the case. Even where third-party
      telemarketers are identifiable, solvent, and amenable to judgment
      limiting liability to the telemarketer that physically places the call
      would make enforcement in many cases substantially more expensive
      and less efficient, since consumers (or law enforcement agencies)
      would be required to sue each marketer separately in order to obtain
      effective relief. As the FTC noted, because “[s]ellers may have
      thousands of ‘independent’ marketers, suing one or a few of them is
      unlikely to make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

      55.    On May 9, 2013, the FCC released a Declaratory Ruling holding that

a corporation or other entity that contracts out its telephone marketing “may be

held vicariously liable under federal common law principles of agency for




                                          12
         Case
          Case1:18-mi-99999-UNA
                1:18-cv-05336-SCJ Document
                                   Document3763
                                            1 Filed
                                                 Filed
                                                     11/20/18
                                                       11/20/18Page
                                                                 Page
                                                                    1313
                                                                       of of
                                                                          1919




violations of either section 227(b) or section 227(c) that are committed by third-

party telemarketers.”1

         56.   Priority Payment is liable for the Merchant Strategies telemarketing

calls.

         57.   First, Priority Payment hired Merchant Strategies to originate new

business using automated telemarketing calls.

         58.   In fact, Priority Payments is copied in the initial e-mail from Mr.

Jenkins and Merchant Strategies that follows the automated telemarketing calls.

         59.   From there, Priority Payments attempts to finalize the sale.

         60.   Furthermore, Priority Payment could have restricted Merchant

Strategies, and the third parties it worked with, from using automated

telemarketing, but it didn’t.

         61.   Priority Payment knew (or reasonably should have known) that

Merchant Strategies was violating the TCPA on its behalf and failed to take

effective steps within its power to force the telemarketer to cease that conduct. Any

reasonable seller that accepts telemarketing call leads from lead generators would,




1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).


                                           13
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1414
                                                                    of of
                                                                       1919




and indeed must, investigate to ensure that those calls were made in compliance

with TCPA rules and regulations.

      62.     Finally, the May 2013 FCC Ruling states that called parties may

obtain “evidence of these kinds of relationships . . . through discovery, if they are

not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should

be sufficient to place upon the seller the burden of demonstrating that a reasonable

consumer would not sensibly assume that the telemarketer was acting as the

seller’s authorized agent.” Id. at 6593 (¶ 46).

                              Class Action Allegations

      63.     As authorized by Rule 23 of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of a class of all other persons or entities

similarly situated throughout the United States.

      64.     The Class of persons Plaintiff proposes to represent is tentatively

defined as:

      All persons within the United States to whom: (a) Priority Payment
      and/or a third party acting on their behalf, made one or more non-
      emergency telephone calls; (b) that could have promoted Priority
      Payment’s products or services; (c) to their cellular telephone number;
      (d) using an automatic telephone dialing system or an artificial or
      prerecorded voice; and (e) at any time in the period that begins four
      years before the date of the filing of this Complaint to trial.


                                           14
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1515
                                                                    of of
                                                                       1919




      65.    Excluded from the Class are counsel, the Defendants, and any entities

in which the Defendants have a controlling interest, the Defendants’ agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      66.    The Class as defined above is identifiable through phone records and

phone number databases.

      67.    The potential Class’s members number at least in the thousands.

Individual joinder of these persons is impracticable.

      68.    Plaintiff is a member of the Class.

      69.    There are questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

             a. Whether Defendant violated the TCPA by using automated calls to

contact putative class members cellular telephones;

             b. Whether Defendants placed calls without obtaining the recipients’

prior express invitation or permission for the call;

             c. Whether the Plaintiff and the class members are entitled to

statutory damages because of Defendants’ actions.

      70.    Plaintiff’s claims are typical of the claims of class members.




                                          15
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1616
                                                                    of of
                                                                       1919




      71.    Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the class, he will fairly and adequately

protect the interests of the class, and he is represented by counsel skilled and

experienced in class actions, including TCPA class actions.

      72.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendants and/or their agents.

      73.    The likelihood that individual members of the class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      74.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership

described above.




                                          16
      Case
       Case1:18-mi-99999-UNA
             1:18-cv-05336-SCJ Document
                                Document3763
                                         1 Filed
                                              Filed
                                                  11/20/18
                                                    11/20/18Page
                                                              Page
                                                                 1717
                                                                    of of
                                                                       1919




                                    Legal Claims

                                  Count One:
               Violation of the TCPA’s Automated Call provisions

       75.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

       76.    The Defendants violated the TCPA by (a) initiating automated

telephone solicitations to cellular telephone numbers, or (b) by the fact that others

made those calls on its behalf. See 47 U.S.C. § 227(b).

       77.    The Defendants’ violations were willful and/or knowing.


                                    Relief Sought

       WHEREFORE, for himself and all class members, Plaintiff requests the

following relief:

       A.     Injunctive relief prohibiting Defendants from calling telephone

numbers using an artificial or a automated voice;

       C.     Because of Defendants’ violations of the TCPA, Plaintiff Fabricant

seeks for himself and the other putative Class members $500 in statutory damages

per violation or—where such regulations were willfully or knowingly violated—up

to $1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).




                                          17
        Case
         Case1:18-mi-99999-UNA
               1:18-cv-05336-SCJ Document
                                  Document3763
                                           1 Filed
                                                Filed
                                                    11/20/18
                                                      11/20/18Page
                                                                Page
                                                                   1818
                                                                      of of
                                                                         1919




         D.    An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class;

         E.    Such other relief as the Court deems just and proper.

         Plaintiff requests a jury trial as to all claims of the complaint so triable.



                             CERTIFICATION OF COUNSEL

               I hereby certify in accordance with U.S.D.C. N.D. Ga. Local Rule

7.1D that the foregoing CLASS ACTION COMPLAINT has been prepared using

Times New Roman, 14-point font, as required in U.S.D.C. N.D. Ga. Local Rule

5.1C.




                                           18
     Case
      Case1:18-mi-99999-UNA
            1:18-cv-05336-SCJ Document
                               Document3763
                                        1 Filed
                                             Filed
                                                 11/20/18
                                                   11/20/18Page
                                                             Page
                                                                1919
                                                                   of of
                                                                      1919




Dated: November 20, 2018      TERRY FABRICANT, on behalf of himself
                              and others similarly situated,

                              By:

                              THE KOVAL FIRM, LLC

                              s/ Steven H. Koval
                              Steven H. Koval
                              Georgia Bar No. 428905
                              3575 Piedmont Road
                              Building 15, Suite 120
                              Atlanta, GA 30305
                              Telephone: (404) 513-6651
                              Facsimile: (404) 549-4654
                              shkoval@aol.com




                                      19
